Title: To Thomas Jefferson from William C. C. Claiborne, 2 April 1808
From: Claiborne, William C. C.
To: Jefferson, Thomas


                  
                     Sir, 
                     New—Orleans, April 2nd. 1808.
                  
                  I have the honor to enclose you an address from the Legislative Council and House of Representatives of the Territory of Orleans, and to subscribe myself with 
                  Sentiments of great respect & Esteem yo: mo: obt. servt
                  
                     William C. C. Claiborne 
                     
                  
               